Citation Nr: 1719361	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-06 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include major depressive disorder and an anxiety disorder.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to July 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in relevant part, denied entitlement to service connection for a mental condition and for a low back disability. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of that hearing is of record.

In June 2014, the Board remanded the claims for additional development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  The Board notes that the March 2013 hearing transcript is located in the Virtual VA file but not in VBMS.

The issue of entitlement to service connection for a psychiatric disorder, to include major depressive disorder and an anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's current low back disability is the result of injury during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to compensation for a disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks benefits and the evidence is in relative equipoise, reasonable doubt is resolved in the Veteran's favor and the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was diagnosed with lumbar stenosis secondary to disc bulge in February 2007.  See February 2013 Dr. M.M. Letter.  Thus, the first element of service connection, a current disability, is satisfied.

The Veteran has stated that her lower back problems began in service as a result of heavy lifting, and that she was hospitalized while stationed in Adak, Alaska, for muscle spasms of the back.  See March 2013 Hearing Transcript.  While the RO requested the Veteran's service treatment records, the records from her service in Alaska were unable to be located.  See August 2014 Request for Information.  However, the Veteran's statements are supported by her separation examination, which indicates that she was hospitalized for back spasms in Adak, Alaska.  See March 1989 Report of Medical Evaluation.  

Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's credible lay statements, supported by her separation examination, establish the second element for service connection.    

In July 2014, the Veteran underwent a VA examination for back conditions.  The examiner reported a diagnosis of lumbosacral strain and degenerative arthritis of the spine.  Additionally, the examiner found that the Veteran had intervertebral disc syndrome (IVDS). Arthritis was indicated after imaging studies.  In his September 2014 addendum opinion, the examiner opined that it was more likely than not that the Veteran's current back condition was related to her military service.  He stated her complaints in service were likely due to the same condition that she suffers from today.  The examination report notes that a thorough examination of the Veteran was accomplished, and the opinion was supported by sufficient rationale.  Therefore the Board finds that the July 2014 examination and September 2014 addendum are adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2006).  The third element for service connection is satisfied.  

The Board finds that all elements of service connection for a low back disability have been met and a grant of this claim is warranted.


ORDER

Service connection for a low back disability is granted. 


REMAND

The Board sought in its previous remand to obtain private medical records relevant to the Veteran's current psychiatric disorder.  In October 2014, the Veteran identified three private treatment providers on VA Form 21-4142a and authorized VA to obtain updated records from these providers.  However, there is no indication in the claims file that these records were requested by the AOJ.  The Board is required to remand this issue to ensure compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any needed authorization from the Veteran, request records of treatment from any identified private healthcare provider that has treated her claimed psychiatric disorder, for which records have not already been obtained; including those identified by the Veteran in October 2014. 

If requested records cannot be obtained, the Veteran must be notified of the attempts made and what further actions will be taken.  She must also be allowed the opportunity to provide such records and be notified of any further actions that will be taken with regard to her claim  

2.  If additional records are obtained, refer the claim file to the examiner who conducted the July 2014 VA mental disorders examination, or an appropriate substitute.  The examiner should provide an opinion as to whether it is at least likely as not (50 percent or greater) that the Veteran's psychiatric disorder, to include major depressive disorder and an anxiety disorder is related to, or aggravated by, her military service.  Any opinion should include complete rationale.  

The examiner's opinion should reflect consideration of the entire claim's file, as well as all lay statements of record. 

If the examiner cannot provide an opinion without another examination, the Veteran should be scheduled for such.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


